DETAILED ACTION
Claims 22, 23, and 25–42 are currently pending in this Office action.  Claims 1–21 and 24 stand canceled.  Claims 26 and 40–42 are withdrawn as being directed to non-elected s species or invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	All of the references in the 06/24/2020 IDS remain stricken because they are cumulative with references already cited in and made of record by the 06/17/2020 IDS.  Namely, the 06/24/2020 IDS merely lists references from the 06/17/2020 in a different order.
In the 06/17/2020 IDS, Foreign Patent Document Cite No. 2 remains stricken because applicant only filed a copy of the English abstract and did not provide a copy of the original foreign patent.   Under 37 C.F.R. 1.98 (a)(3), for non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).
Applicant also failed to file a copy of Foreign Patent Document Cite No. 2 in the parent application (14/639178), thus a copy of the original foreign patent document is still necessary to make the reference of record in the present application.

Response to Arguments
	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.  
	Concerning the 35 U.S.C. 103 rejections of claims 22, 24, 25, 27, 29, 30, 32, and 34–39 under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2006/0189719 A1) in view of Fuhry et al. (US 2012/0149820 A1) and Xu (CN 102212221 B, machine translation); claims 23 and 28 over Ambrose, Fuhry, Xu further in view of Inai et al. (US 4965102 A); and claims 31 and 33 over Ambrose, Fuhry, Xu further in view of Ikegami et al. (JP 08-231729 A, machine translation), page 8 argues that the: 
combination of Ambrose comprising TiO2 with a hyperbranched (meth)acrylic resin having a weight average molecular weight of greater than 100,00 would not have been obvious because the inclusion of the high Mw hyperbranched (meth)acrylic resin would [] rendered Ambrose unsatisfactory for its purpose.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Here, page 9 merely argues that “the high Mw hyperbranched (meth)acrylic resin from Fuhry would have been incompatible with the TiO2 pigment used in Abrose […] because the high Mw hyperbranched (meth)acrylic resin from Fuhry is known to be a poor dispersing agent.”  This is unpersuasive because applicant fails to show inoperability of the prior art by any experimental evidence of record and only relies upon an Internet reference not of record to reach this conclusion.
Pages 9–10 further allege that the examples of the present specification exhibit unexpected results of “extremely low gloss and superior chemical resistance.”  This is unpersuasive because the evidence is not reasonably commensurate in scope with the present claims, which are generic as to the fluoropolymer. The evidence otherwise does not contain a hyperbranched (meth)acrylic resin (i) characterized by the newly claimed weight average molecular weight, or reflect compositions where the additional flattening agent (ii) is instead a poly(urea) particle, silica, or combinations with the same.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  
	As such, even as amended, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
	The previous rejections of claims 24 and 25 under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 22, 25, 27, 29, 30, 32, and 34–39 are rejected under 35 U.S.C. 103 as being unpatentable
over Ambrose et al. (US 2006/0189719 A1) in view of Fuhry et al. (US 2012/0149820 A1) and Xu (CN
102212221 B, machine translation).
	With respect to claim 22, Example 2 of Ambrose is a coating composition containing polyvinylidene fluoride (PVDF) dispersion and titanium dioxide dispersion. ¶¶ 35–36. The composition in Example 2 contains about 10.1 percent by weight of titanium dioxide. Id.
	Ambrose teaches further including any coating additives standard in the art like pigment, stabilizers, or the like; and coating the compositions on a substrate and curing the same, but is silent as to (i) a hyperbranched (meth)acrylic resin different from the dispersible acrylic resin with a weight average molecular weight of greater than 100,000; (ii) a hydrophobic additive comprising a wax; and (iii) where a cured coating comprising the same possesses a 85° gloss, water contact angle, and maximum desorption values under MIL-PRF- 32348 as presently claimed. Id. at ¶ 20, 29.
	As to (i), Fuhry teaches a nonaqueous dispersion comprising a dispersion polymerization reaction product of an ethylenically unsaturated monomer and a nonlinear, random acrylic polymer stabilizer. Abstract. The nonlinear, random acrylic polymer is more particularly a hyperbranched (meth)acrylic resin having branching with a Mark-Howink parameter of 0.3 to 0.6. Id. at ¶¶ 4, 6. The hyperbranched (meth)acrylic resin has a weight average molecular weight of as high as 1,000,000 g/mol.  Id. at ¶ 13.  Including the nonaqueous dispersion containing the hyperbranched (meth)acrylic resin in coatings advantageously improves appearance, sag resistance, solvent and acid resistance, among other properties. Id. at ¶ 19. The nonaqueous dispersion is suitably included in coatings in an amount of 20 to 90 weight percent relative to the total solid weight of the composition. Id. at ¶ 40.
	Given that Ambrose and Fuhry are both directed to coating compositions and the advantages of the nonaqueous dispersion containing the hyperbranched (meth)acrylic resin stabilizer taught by Fuhry, it
would have been obvious to a person having ordinary skill in the art before the effective filing date of the
claimed invention to include a hyperbranched (meth)acrylic resin with a weight average molecular weight of greater than 100,000 in order to improve appearance, sag
resistance, solvent and acid resistance, among other coating properties.
	As to (ii), Xu at claim 1 discloses a coating composition containing a polytetrafluoroethylene (PTFE) modified polyethylene wax. The resulting wax exhibits good dispersibility as well as imparts good  lubrication, wear resistance, and chemical inertness. Id. at ¶ 19. The PTFE is characterized as being hydrophobic and oleophobic. Id. at ¶ 6.
	Given that Ambrose permits further coating additives and the advantages of the wax additive of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic additive comprising wax in order to provide good lubrication, wear resistance, and chemical inertness to coatings containing the same.
	As to (iii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, applicant's specification Pars. 52–54 explains that the chemical agent resistant coating composition may be prepared by mixing; applied as a liquid (in water or solvent) or as a powder, then cured, but does not particularly limit the conditions for mixing, applying, or curing. Ambrose teaches that coatings prepared from the compositions therein may be prepared by mixing, followed by applying in powder form, and curing by baking.
	While Ambrose in view of Fuhry and Xu do not directly disclose that when the composition when applied to a substrate and cured has a 85° gloss, water contact angle, and maximum desorption values under MIL-PRF-32348 as presently claimed, given that each of the claimed components is present and rendered obvious by the combined teachings of Ambrose in view of Fuhry and Xu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a coating prepared from the disclosed composition to possess such properties. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 25, Ambrose also teaches alumina trihydrate (e.g., aluminum hydroxide) as suitable for the same purpose as titanium dioxide pigment. Id. at ¶ 22.
	With respect to claim 27, the coating composition of Ambrose at Example 2 contains polyvinylidene fluoride (PVDF). Id. at ¶¶ 35–36.
	With respect to claims 29 and 30, Ambrose permits further coating additives standard in the art but is silent as to a fluorinated wax as in claim 29 or a wax species as in claim 30.
	Xu at claim 1 discloses a coating composition containing a polytetrafluoroethylene (PTFE) modified polyethylene wax. The resulting wax exhibits good dispersibility as well as imparts good lubrication, wear resistance, and chemical inertness. Id. at ¶ 19. The PTFE is characterized as being hydrophobic and oleophobic. Id. at ¶ 6.
	Given that Ambrose permits further coating additives and the advantages of the wax additive of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic additive comprising fluorinated wax as claimed in order to provide good lubrication, wear resistance, and chemical inertness to coatings containing the same.
	With respect to claim 32, Ambrose at Table 1, footnote 1 discloses that the acrylic contains 89% methyl methacrylate relative to the total acrylic resin.
	With respect to claim 34, Ambrose teaches that the amount of fluoropolymer in the dispersion is 30 to 99 weight percent of the total solid weight of the composition. Id. at ¶ 8.
	With respect to claim 35, Example 2 of Ambrose has a dispersible acrylic resin content of about 41.5 weight percent of the total solid weight of the composition. Id. at ¶¶ 34–36 (as calculated for the White Coating in Table 2 from the values of Tables 1 and 2).
	With respect to claim 36, Example 2 of Ambrose is a powder coating comprising the composition therein. Id. at ¶¶ 35–36.
	With respect to claim 37, Ambrose makes crosslinker optional, and so contemplates compositions free of crosslinker. Id. at ¶ 11.
	With respect to claim 38, Ambrose differs from the present claim because it is silent as to where a cured coating comprising the same possesses a 60° gloss of equal to or less than 1.0.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, applicant's specification Pars. 52–54 explains that the chemical agent resistant coating composition may be prepared by mixing; applied as a liquid (in water or solvent) or as a powder, then cured, but does not particularly limit the conditions for mixing, applying, or curing. Ambrose teaches that coatings prepared from the compositions therein may be prepared by mixing, followed by applying in powder form, and curing by baking.
	While Ambrose in view of Fuhry and Xu do not directly disclose that when the composition when applied to a substrate and cured has a 60° gloss less than 1.0, given that each of the claimed components is present and rendered obvious by the combined teachings of Ambrose in view of Fuhry and Xu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a coating prepared from the disclosed composition to possess a 60° gloss within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 39, Ambrose teaches a substrate coated with the composition therein. Id. at ¶ 29.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2006/0189719 A1), Fuhry et al. (US 2012/0149820 A1), and Xu (CN 102212221 B, machine translation), as applied to claim 22 above, and further in view of Inai et al. (US 4965102 A).
	Ambrose at [0020] discloses that the composition may further contain conventional additives such as fillers, but is silent as to fiberglass or fiberglass having an average size dimension of 30 to 70 microns.
	Inai teaches a powder coating composition formed from polyvinylidene fluoride and, as inorganic filler, powdered glass fiber having a length of about 60 to 80 microns. col. 6 ll. 11–17. The inorganic filler increases thermal conductivity and elastic modulus; as well as reduced internal residual stress. Id. at col. 3, ll. 10–15. This provides resistance to chemicals and hot water as well as prevents blister formation of coatings comprising the same. Id. at col. 5, ll. 37-56.
	Given that Ambrose teaches including fillers and the advantages taught by Inai of employing fiberglass with an average size dimension overlapping that presently claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include fiberglass with an average size dimension of 30 to 70 microns in order to provide chemical and hot water resistance and prevent blister formation in coatings comprising the same.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2006/0189719 A1), Fuhry et al. (US 2012/0149820 A1), and Xu (CN 102212221 B, machine translation), as applied to claim 22 above, and further in view of Ikegami et al. (JP 08-231729 A, machine translation).
	With respect to claim 31, Ambrose discloses a dispersible acrylic resin, but is silent as to the acid value of the same.
	Ikegami teaches a re-dispersible powdery resin having a core-shell structure, where the shell is based upon alkyl(meth)acrylate, an unsaturated carboxylic acid, and optionally a hydroxy containing (meth)acrylate monomer. Abstract. The shell advantageously has an acid value of 30 to 180 mKOH/g in order to render the shell alkali soluble and to provide a lower minimum film formation temperature. Id. at ¶ 20. Par.10 teaches that films prepared from the same exhibit good waterproofing.
	Given that Ambrose teaches a dispersible acrylic resin and the advantages of employing a dispersible acrylic resin with an acid value within the presently claimed range as taught by Ikegami, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a dispersible acrylic resin with an acid value within 10 to 100 mg KOH/g in order to render the resin shell alkali soluble and to provide a lower minimum film formation temperature as well as to provide films exhibiting good waterproofing.
	With respect to claim 33, Ambrose discloses a dispersible acrylic resin, but is silent as to the glass transition temperature of the same.
	Ikegami teaches that the shell polymer possesses a glass transition temperature of 50 degrees Celsius or more in order to ensure good re-dispersibility without blocking. Id. at ¶ 21.
	Given that Ambrose teaches a dispersible acrylic resin and the advantages of employing a dispersible acrylic resin with glass transition temperature is within the presently claimed range as taught by Ikegami, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a dispersible acrylic resin with a glass transition temperature greater than 40 degrees Celsius in order to ensure good re-dispersibility of the resin without blocking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763